10/06/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 19-0121

                                  No. DA 19-0121

CITY OF WHITEFISH,

                    Plaintiff and Appellee,

      v.

WILLIAM PURDY KLINK III,

                    Defendant and Appellant.

                                      ORDER


      Upon consideration of the City’s Unopposed Motion to Supplement the

Record on Appeal, submitted by the Appellee, and good cause appearing therefor,

      IT IS HEREBY ORDERED that the Motion is granted and the municipal

court record—in its entirety—shall be certified and transmitted from the Clerk of

the Whitefish Municipal Court, cause number TK-18-572, to supplement this

record on appeal.




RB




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            October 6 2020